DETAILED ACTION
This Office action is in response to Application filed on March 19, 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/KR2017/009895 filed on September 8, 2017, which claims the benefit of 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 12, 2019, June 10, 2020, December 11, 2020, May 3, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 11, 13-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamura (US 2010/0034152 A1, included in the IDS submitted on June 10, 2020).
Regarding claims 1 and 8, Imamura discloses a method of transmitting an uplink signal by a user equipment in a wireless communication system (a UE, see FIG. 6, 11), the method comprising: 
receiving, from a base station, information indicating one of a cyclic prefix-orthogonal frequency divisional multiplexing (CP-OFDM) scheme or a discrete Fourier transform- spreading-OFDM (DFT-s-OFDM) scheme (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, see step 608 in FIG. 6 and ¶ 72; if the DCI does not include non-contiguous RB allocation, then the UE selects SC-FDMA as the uplink modulation scheme, see step 612 in FIG. 6 and ¶ 72; moreover, OFDMA is known as CP-OFDM and SC-FDMA is known as DFT-s-OFDM in the art); and 
transmitting the uplink signal to the base station based on the indicated scheme (the UE transmits signals based on selected OFDMA or SC-FDMA modulation scheme, see steps 610, 614 in FIG. 6 and ¶ 72).
Furthermore, regarding claim 8, Imamura discloses a user equipment for transmitting an uplink signal in a wireless communication system (a UE, see FIG. 6, 11), the user equipment comprising:
a receiver (receiver 1112, see FIG. 11);
a transmitter (transmitter 1110, see FIG. 11); and 
a processor operatively connected to the receiver and the transmitter and configured to control the receiver and control the transmitter to transmit (processor 1116, see FIG. 11).
Regarding claims 3 and 17, Imamura discloses wherein the information indicating one of the CP-OFDM scheme or the DFT-s-OFDM scheme is included in system information transmitted by the base station (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, see step 608 in FIG. 6 and ¶ 72; if the DCI does not include non-contiguous RB allocation, then the UE selects SC-FDMA as the uplink modulation scheme, see step 612 in FIG. 6 and ¶ 72; moreover, OFDMA is known as CP-OFDM and SC-FDMA is known as DFT-s-OFDM in the art).
Regarding claims 5 and 19, Imamura discloses wherein when a waveform of the uplink signal is generated according to the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported for the uplink signal (the UE selects OFDMA as the uplink modulation scheme if the DCI includes non-contiguous RB allocation, where non-contiguous RB allocation includes both main RB allocation [i.e., localized] and additional RB allocations in non-contiguous manner [i.e., distributed resource allocation], see FIG. 6 and ¶ 72), and 
wherein when the waveform of the uplink signal is generated according to the DFT-s- OFDM scheme, only the localized resource allocation is supported for the uplink signal (the UE selects SC-FDMA as the uplink modulation scheme if the DCI does not include non-contiguous RB allocation [i.e., a single RB allocation or localized allocation], see FIG. 6 and ¶ 72).
Regarding claims 6 and 20, Imamura discloses wherein the information indicating one of the CP-OFDM scheme or the DFT-s-OFDM scheme is received via downlink control information for the uplink signal (the UE receives a DCI from a base station, where the DCI can 
wherein the uplink signal is transmitted through a physical uplink shared channel (PUSCH) (the transmitted signals can be user data transmitted on the PUSCH, see ¶ 38).
Regarding claim 7, Imamura discloses wherein one of the CP-OFDM scheme or the DFT-s-OFDM scheme is implicitly indicated by at least one of modulation and coding scheme (MCS) information, resource allocation information, and precoding information included in the downlink control information (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, see step 608 in FIG. 6 and ¶ 72; if the DCI does not include non-contiguous RB allocation, then the UE selects SC-FDMA as the uplink modulation scheme, see step 612 in FIG. 6 and ¶ 72; moreover, OFDMA is known as CP-OFDM and SC-FDMA is known as DFT-s-OFDM in the art).
Regarding claim 9, Imamura disclose a method of receiving an uplink signal by a base station in a wireless communication system (a base station, see FIG. 6, 11), the method comprising: 
transmitting, to a user equipment, information indicating one of a cyclic prefix- orthogonal frequency divisional multiplexing (CP-OFDM) scheme or a discrete Fourier 
receiving the uplink signal from the user equipment based on the indicated scheme (the base station receives from the UE signals based on selected OFDMA or SC-FDMA modulation scheme, see steps 610, 614 in FIG. 6 and ¶ 72).
Regarding claim 11, Imamura discloses wherein the information indicating one of the CP-OFDM scheme or the DFT-s-OFDM scheme is included in system information transmitted by the base station (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, see step 608 in FIG. 6 and ¶ 72; if the DCI does not include non-contiguous RB allocation, then the UE selects SC-FDMA as the uplink modulation scheme, see step 612 in FIG. 6 and ¶ 72; moreover, OFDMA is known as CP-OFDM and SC-FDMA is known as DFT-s-OFDM in the art).
Regarding claim 13, Imamura discloses wherein when the base station indicates the CP-OFDM scheme, both distributed resource allocation and localized resource allocation are supported for the uplink signal (the UE selects OFDMA as the uplink modulation scheme if the DCI includes non-contiguous RB allocation, where non-contiguous RB allocation includes both 
wherein when the base station indicates the DFT-s-OFDM scheme, only the localized resource allocation is supported for the uplink signal (the UE selects SC-FDMA as the uplink modulation scheme if the DCI does not include non-contiguous RB allocation [i.e., a single RB allocation or localized allocation], see FIG. 6 and ¶ 72).
Regarding claim 14, Imamura discloses wherein the information indicating one of the CP-OFDM scheme or the DFT-s-OFDM scheme is transmitted via downlink control information for the uplink signal (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, see step 608 in FIG. 6 and ¶ 72; if the DCI does not include non-contiguous RB allocation, then the UE selects SC-FDMA as the uplink modulation scheme, see step 612 in FIG. 6 and ¶ 72; moreover, OFDMA is known as CP-OFDM and SC-FDMA is known as DFT-s-OFDM in the art), and 
wherein the uplink signal is received through a physical uplink shared channel (PUSCH) (the transmitted signals can be user data transmitted on the PUSCH, see ¶ 38).
Regarding claim 15, Imamura discloses wherein one of the CP-OFDM scheme or the DFT-s-OFDM scheme is implicitly indicated by at least one of modulation and coding scheme (MCS) information, resource allocation information, and precoding information included in the downlink control information (the UE receives a DCI from a base station, where the DCI can include non-contiguous RB allocation, see steps 602-604 in FIG. 6 and ¶ 72; if the DCI includes non-contiguous RB allocation, then the UE selects OFDMA as the uplink modulation scheme, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Qualcomm (Waveform Candidates, 3GPP TSG-RAN WG1 #84b [R1-162199], included in the IDS submitted on July 12, 2019).
Regarding claims 2 and 16, Imamura does not explicitly disclose wherein applying a modulation scheme with a lowest modulation order to the transmission of the uplink signal is allowed only when the DFT-s-OFDM scheme is indicated.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura as taught by Qualcomm, since the modification, as suggested in pg. 10, ¶¶ 1-2 of Qualcomm, enables the wireless communication system to use lower or lowest order modulation, such as QPSK, only when single carrier or DFT-s-OFDM is used, thereby ensuring that a modulation scheme with lower throughput is paired with a waveform with lower throughput (e.g., QPSK with DFT-s-OFDM) and a modulation scheme with higher throughput is paired with a waveform with higher throughput (i.e., the wireless communication system avoids using a MCS that provides lower throughput with a waveform that provides high throughput).
Regarding claim 10, Imamura does not explicitly disclose wherein applying a modulation scheme with a lowest modulation order to the reception of the uplink signal is allowed only when the DFT-s-OFDM scheme is indicated.
Qualcomm discloses wherein applying a modulation scheme with a lowest modulation order to the reception of the uplink signal is allowed only when the DFT-s-OFDM scheme is indicated (single carrier and DFT-s-OFDM can be more appropriate for scheduled transmission with lower order modulation for power limited devices, see pg. 10, ¶¶ 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura as taught by Qualcomm, since the modification, as suggested in pg. 10, ¶¶ 1-2 of Qualcomm, enables the wireless .

Claims 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lin et al. (US 2017/0223743 A1, “Lin”).
Regarding claims 4 and 18, Imamura discloses the indicated scheme of the CP-OFDM scheme or the DFT-s-OFDM scheme is applied to the transmission (the UE transmits signals based on selected OFDMA or SC-FDMA modulation scheme, see steps 610, 614 in FIG. 6 and ¶ 72; moreover, the transmitted signals can be user data transmitted on the PUSCH, see ¶ 38).
However, Imamura does not explicitly disclose transmitting a random access preamble through a first message; and receiving a second message in response to the random access preamble, wherein the uplink signal is a third message for contention resolution between user equipments, and the transmission of the third message.
Lin discloses transmitting a random access preamble through a first message (a UE transmits a random access preamble, see FIG. 10); and 
receiving a second message in response to the random access preamble (the UE receives a random access response, see FIG. 10), 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura as taught by Lin, since the modification, as suggested in ¶ 38 of Imamura and ¶ 3 of Lin, enables a wireless communication system to transmit scheduled user data using either DFT-s-OFDM or CP-OFDM (as taught by Imamura) as part of a random access procedure (as taught by Lin), thereby balancing between higher throughput provided by CP-OFDM and more robustness but less throughput provided by DFT-s-OFDM for scheduled transmissions of random access procedures.
Regarding claim 12, Imamura discloses the indicated scheme of the CP-OFDM scheme or the DFT-s-OFDM scheme is applied to the reception (the UE transmits signals to the base station based on selected OFDMA or SC-FDMA modulation scheme, see steps 610, 614 in FIG. 6 and ¶ 72; moreover, the transmitted signals can be user data transmitted on the PUSCH, see ¶ 38).
However, Imamura does not explicitly disclose receiving a random access preamble through a first message; and transmitting a second message in response to the random access preamble, wherein the uplink signal is a third message for contention resolution between user equipments, and the reception of the third message.
Lin discloses receiving  a random access preamble through a first message (a UE transmits a random access preamble, see FIG. 10); and 
transmitting a second message in response to the random access preamble (the UE receives a random access response, see FIG. 10), 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Imamura as taught by Lin, since the modification, as suggested in ¶ 38 of Imamura and ¶ 3 of Lin, enables a wireless communication system to transmit scheduled user data using either DFT-s-OFDM or CP-OFDM (as taught by Imamura) as part of a random access procedure (as taught by Lin), thereby balancing between higher throughput provided by CP-OFDM and more robustness but less throughput provided by DFT-s-OFDM for scheduled transmissions of random access procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474